Citation Nr: 0801987	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  03-34 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
operative residuals of a left hip labral tear, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a higher initial evaluation for residuals 
of fracture of the great, second, and fifth toes of the left 
foot, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from June 1998 to July 2002.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
granting service connection for post-operative residuals of a 
left hip labral tear and residuals of fracture of the great, 
second, and fifth toes of the left foot, and assigning 10 
percent initial evaluations for each of these disorders.  

The Board remanded the case in October 2006 for additional 
development.  It now returns for further review.  

FINDINGS OF FACT

1.  The veteran failed to respond to letters sent to his last 
known address of record, and hence failed to allow for 
scheduling of a VA examination to support his initial rating 
claims on appeal, without good cause shown.  

2.  The veteran's post-operative residuals of a left hip 
labral tear were manifested by slight, and not moderate, left 
hip disability for the entire rating period beginning August 
1, 2002.  

3.  The veteran's residuals of fracture of the great, second, 
and fifth toes of the left foot were manifested by moderate, 
and not moderately severe, left foot impairment, for the 
entire rating period beginning August 1, 2002.  


CONCLUSIONS OF LAW

1.  For the entire rating period beginning August 1, 2002, 
the criteria for a rating above the 10 percent assigned for 
post-operative residuals of a left hip labral tear are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.655, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5255 (2007).  

2.  For the entire rating period beginning August 1, 2002, 
the criteria for a rating above the 10 percent assigned for 
residuals of fracture of the great, second, and fifth toes of 
the left foot are not met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.655, 4.1, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5284 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (herein, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed by readjudication of the claim, as in a SOC 
or a supplemental statement of the case (SSOC).  Mayfield; 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Here, VCAA notice was issued in September 2002 addressing 
claims for service connection generally, but not addressing 
with particularity claims for service connection for post-
operative residuals of a left hip labral tear and for 
residuals of fracture of the great, second, and fifth toes of 
the left foot.  This deficiency was not remedied prior to the 
January 2003 rating action granting service connection for 
post-operative residuals of a left hip labral tear and 
residuals of fracture of the great, second, and fifth toes of 
the left foot.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
These Dingess elements of notice were also not afforded the 
veteran prior to the January 2003 RO adjudication.  

The RO issued a further VCAA letter in December 2005 which 
did address with particularity the issues here adjudicated, 
of entitlement to higher initial evaluations for post-
operative residuals of a left hip labral tear and residuals 
of fracture of the great, second, and fifth toes of the left 
foot.  However, as the Board noted in its October 2006 
remand, despite some effort on the part of the RO, contact of 
the veteran at his last known address or telephone numbers of 
record ultimately failed, and there was thus presented a 
question, owing in part to the failure to resolve 
discrepancies in contact records, as to whether the veteran 
had been or could be appropriately contacted.  The veteran 
failed to report for a VA examination scheduled in January 
2006.  

Accordingly, upon remand, the RO sought verification of 
correct address of the veteran, obtained three possible 
current addresses, and in November 2006 sent a letter to each 
of these addresses, addressed to the veteran, informing that 
he must reply to the letter to establish a current address 
where he may be contacted.  No reply was received.  The RO 
accordingly thereafter issued a SSOC in August 2007, sent to 
the most recent address of record, and noting that the 
decision was based on the evidence of record owing to the 
veteran's failure to make himself available for a VA 
examination.  

The veteran's authorized representative has also not afforded 
any means of contacting the veteran which has not been 
attempted and proven fruitless.

A necessary prerequisite to VCAA notice and development 
assistance is an ability to contact the veteran.  All 
appropriate attempts to so contact the veteran have been 
exhausted, without success, and hence VCAA notice and 
development assistance duties are at an end.  The Board notes 
in this regard that "the duty to assist is not always a one-
way street.  If a veteran (appellant) wishes help, he cannot 
passively wait for it in those circumstances [where his input 
is crucial for obtaining that assistance]."  Wood v. 
Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 
1 Vet. App. 406 (1991) (per curiam); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996); Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  Thus, while VCAA notices issued may 
not have addressed all notice and duty to assist 
requirements, any such failures could not be remedied in this 
case because the veteran has not availed himself of such 
notice and assistance by replying to VA notice or otherwise 
making his whereabouts known.  Hence, any need to remedy 
failures in VCAA notice and assistance in this case are 
obviated, and VA has thereby exhausted any such duty in this 
case.  Wood; Mayfield; Prickett, supra.  

The Board is satisfied that the remand instructions of the 
Board in October 2006 have accordingly been completed to the 
extent possible.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Because the veteran could not be contacted, he could 
not be asked for additional evidence or information regarding 
treatment for his claimed disorders, and could not be 
scheduled for a requested examination.  

The veteran was afforded VA examinations including to address 
his claimed post-operative residuals of a left hip labral 
tear and residuals of fracture of the great, second, and 
fifth toes of the left foot, in October 2002, and records of 
these examinations, together with records of VA treatment as 
printed in March 2006, were obtained and associated with the 
claims folder.  The veteran's service medical records are 
also present within the claims folder.  There is no 
indication that reported or otherwise available treatment or 
examination records have not been appropriately obtained and 
associated with the claims folder.  Neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence 
presenting a reasonable possibility of furthering the 
appealed claim.  Hence, no further assistance in obtaining 
additional pertinent evidence is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).  Here, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  Id.

The Board finds that all necessary development has been 
accomplished, to the extent possible, and therefore appellate 
review may proceed without avoidable prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Wood.  

II.  Claims for Higher Initial Evaluations for
Post-Operative Residuals of a Left Hip Labral Tear and
Residuals of Fracture of the Great, Second, and Fifth Toes of 
the Left Foot

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

The Board in October 2006 remanded the claims here reviewed 
in order to further develop these claims with the veteran's 
assistance.  The Board then noted that prior attempts to 
contact the veteran had been unsuccessful, but had been 
uncoordinated and appeared to miss opportunity to 
successfully contact the veteran at his most recent address 
of record, to further the claim.  As discussed above, RO 
attempts to contact the veteran and develop the claim post 
remand were unsuccessful.  The RO was accordingly unable to 
schedule the veteran for a Board-requested examination to 
address the claims.  Absent such examination, and based on 
the veteran's failure to appear without good cause shown, the 
claims for higher initial evaluations here adjudicated must 
be decided based on the evidence of record.  38 C.F.R. 
§ 3.655.  

Review of the service medical records reveals that the 
veteran underwent arthroscopic surgeries for debridement of 
assessed left hip anterior-superior and posterior-inferior 
labral tears.  Physical therapy following these surgeries 
focused on weight training and strengthening.  A service 
medical board evaluation in October 2001 noted that despite 
some initial good post-operative relief, the veteran had 
recurrence of catching, crepitance, and pain in the hip, 
particularly with activity.  X-rays showed early arthrosis.  
The medical board felt that following a period of limited 
duty the veteran would be able to return to full duty.  

Upon follow-up in February 2002, the veteran's hip range of 
motion was found to be equal left and right, at 115 degrees 
flexion, 40 degrees extension, 20 degrees internal rotation, 
and 20 degrees external rotation.  Faber's sign, indicative 
of arthritis in the left hip, was positive.  The examiner 
then assessed slight arthrosis, and prescribed non-steroidal 
anti-inflammatory drugs and non-impact activities.  These 
findings and assessments were consistent with those of 
January 2002.  Upon follow-up in April 2002 the examiner 
noted some continued slight weakness at the left hip.  
Flexion and abduction were assessed at 5/5 strength, and 
internal and external rotation were assessed at 4+/5 
strength.  The veteran reported feeling stronger at that 
point, and functional goals were assessed as partially met.  

Upon VA orthopedic examination for compensation purposes in 
October 2002, including for the veteran's foot injuries and 
femur impairment, the veteran reported that his residuals of 
fracture of the great, second, and fifth toes of the left 
foot were the result of fracture of the first, second, and 
fifth rays of that foot, in a motorcycle accident in April 
2002.  The examiner noted that the fractures had been treated 
surgically with percutaneous pinning.  The veteran complained 
of continued foot discomfort.  

The examiner noted a mildly antalgic gait on the left, and 
noted small pinning scars on the left foot, as well as a 
near-circumferential scar of the left great toe with nail 
abnormality.  There was no range of motion of the first 
interphalangeal joint, and minimal range of motion of the 
second metatarsophalangeal joint, though range of motion of 
the left ankle was full.  There was pain and sliding 
instability with anterior drawer testing.  

Upon VA general examination for compensation purposes in 
October  2002 VA, when asked how his left foot injuries 
bothered him, the veteran stated that he felt discomfort in 
the great toe.  When asked about his left hip, he complained 
of pain and stiffness in the joint.  The examiner noted that 
the veteran had experienced sudden onset of left hip pain 
when running in the spring of 1999, and that he subsequently 
underwent two arthroscopic surgeries. 

More recent VA treatment records reflect some ongoing 
complaints of left foot pain in November 2003, with findings 
then of left forefoot degenerative joint disease as well as 
painful arch.  Obtained VA treatment records reflect no more 
recent significant treatment or evaluation of residuals of 
fracture of the great, second, and fifth toes of the left 
foot, and do not reflect any significant evaluation of post-
operative residuals of a left hip labral tear.  The November 
2003 record did not reflect significant impairment in 
functioning of the left foot or any assessment of more than 
moderate left foot disability.  

The veteran's service-connected left femur impairment has 
been appropriately rated under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5255.  Under that code, where there is malunion of 
the femur with slight knee or hip disability, a 10 percent 
rating is assigned; where there is malunion with moderate 
knee or hip disability, a 20 percent rating is warranted; and 
where malunion produces marked knee or hip disability, a 30 
percent rating is assigned.  Still higher ratings are 
assignable for fracture of the surgical neck with false 
joint, or for fracture of the shaft or anatomical neck of the 
femur with nonunion.

Based on the evidence provided, the preponderance of the 
evidence favors a 10 percent disability rating for the 
veteran's post-operative residuals of a left hip labral tear, 
based on femur disorder characterized by slight left hip 
impairment, rather than moderate hip impairment.  Diagnostic 
Code 5255.  The evidence obtained, including statements by 
the veteran at October 2002 examinations, and the findings 
upon those examinations and in service, presents a disability 
more nearly approximating a slight left hip disability than a 
moderate left hip disability.  38 C.F.R. §  4.7.  The Board 
makes this determination based in part on the absence of 
evidence of greater functional impairment than which may 
reflect slight left hip disability, including as due to pain, 
pain on undertaking motion, fatigue, weakness and/or 
incoordination.  38 C.F.R. §§ 4.40 and 4.45; DeLuca.  

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board has reviewed the entire record and finds that the 
10 percent rating assigned by virtue of this decision for the 
post-operative residuals of a left hip labral tear reflects 
the most disabling this disorder has been since the veteran 
was discharged from service and filed his claim for service 
connection, which is the beginning of the claim/appeal 
period.  Thus, the Board concludes that staged ratings for 
this disorder are not warranted.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's residuals of fracture of the great, second, and 
fifth toes of the left foot are appropriately rated under DC 
5284, which rates impairment resulting from other foot 
injuries. Under that code, evidence of moderate residuals of 
a foot injury warrants a 10 percent rating; a 20 percent 
evaluation requires evidence of moderately severe residuals 
of a foot injury; and a 30 percent rating requires severe 
residuals. 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).  
Actual loss of use of the foot will be evaluated as 40 
percent disabling.  See Note following DC 5284.

Looking to the left foot disorder, the Board notes that the 
veteran at his October 2002 general examination only 
complained of a soreness of his great toe, and at the October 
2002 orthopedic examination no more than moderate symptoms 
were identified as associated with the veteran's residuals of 
fracture of the great, second, and fifth toes of the left 
foot.  Based on careful review of all the evidence of record, 
the Board finds that the evidence preponderates against 
assignment of the next higher, 20 percent evaluation for the 
veteran's residuals of fracture of the great, second, and 
fifth toes of the left foot.  The evidence of disability more 
nearly approximates a moderate disability, warranting 10 
percent.  Diagnostic Code 5284.  The preponderance of the 
evidence is against the claim for a higher initial evaluation 
than the 10 percent assigned, and, therefore, the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert.  Again, the Board makes this 
determination based in part on the absence of evidence of 
greater functional impairment than that reflected in the 10 
percent disability evaluation assigned, due to pain, pain on 
undertaking motion, fatigue, weakness, and/or incoordination.  
38 C.F.R. §§ 4.40 and 4.45; DeLuca.  

The Board has reviewed the entire record and finds that the 
10 percent rating assigned by virtue of this decision for the 
residuals of fracture of the great, second, and fifth toes of 
the left foot reflects the most disabling this disorder has 
been since the veteran was discharged from service and filed 
his claim for service connection, which is the beginning of 
the appeal period.  Thus, the Board concludes that staged 
ratings for residuals of fracture of the great, second, and 
fifth toes of the left foot are not warranted under 
Fenderson.


ORDER

For the entire rating period beginning August 1, 2002, 
entitlement to a higher rating than the 10 percent assigned 
for post-operative residuals of a left hip labral tear, is 
denied.  

For the entire rating period beginning August 1, 2002, 
entitlement to a higher rating than the 10 percent assigned 
for residuals of fracture of the great, second, and fifth 
toes of the left foot, is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


